DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/21/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (1,541,577) in view of Legare (5,035,094).
Regarding claim 1, Johnson (‘577) discloses a jack screw system comprising: 
an upper jack screw 15,22 (pg1 lines61-70) further comprising a solid interior (a combination of the element 22 and the element 15; when the element 15 is fixedly inserted into the element 22) which extends outwardly at an upper jack screw distal end (lower end), a plurality of upper jack screw teeth (fig1), and a cap 16 (pg1 line67; fig2) at an upper jack screw proximal end (an upper end);
a middle jack screw 11 (pg1 line51) further comprising a plurality of interior middle jack screw teeth (fig1, pg1 lines51-52, “internally … threaded”) which engage with the upper jack screw teeth (pg1 lines60-63), a plurality of exterior middle jack screw teeth (fig1, pg1 lines51-52, “externally threaded”), an upper collar (an uppermost part of the interior middle jack screw teeth) at a middle jack screw proximal end (an upper end), and an outer collar 12 (pg1 line54; fig1) at the middle jack screw proximal end; and
a lower jack screw 10 (pg1 line48) further comprising a base (fig1) at a lower jack screw distal end (a lower end), a plurality of lower jack screw teeth (pg1 line50; “internal screw thread”) positioned along a lower jack screw interior (fig1) which engage with exterior middle jack screw teeth (fig1).
However, Johnson does not explicitly disclose a use of a T-shaped lower collar at a middle jack screw distal end, and a uniformly thick circumferentially portion extending inwardly at a lower jack screw proximal end.
As seen in figs 1-2, Legare (‘094) teaches a use of an upper jack screw 14 (col.5 line1; figs1-2), a middle jack screw 12 (col.5 line1; figs1-2) comprising a T-shaped lower collar 34 (col.5 lines6-8) extending outwardly at a middle jack screw distal end (a lower end, figs1-2), and a lower jack screw 10 (col.4 line61) comprising a uniformly thick circumferentially portion 18 (col.4 lines62-63) extending inwardly at a lower jack screw proximal end (an upper end) which engages with the T-shaped lower collar 34 of the middle jack screw 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a T-shaped lower collar and a uniformly thick circumferentially portion, as taught by Legare, for the purpose of limiting a range of how much a middle jack screw can extend (the middle jack screw cannot extend further when an upper surface of the T-shaped lower collar of the middle jack screw contacts the lower surface of the uniformly thick circumferentially portion).
Regarding claim 4, the combination of Johnson and Legare teaches the jack screw system of claim 1. Johnson further discloses wherein the jack screw system is telescopic (fig1).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson (1,541,577) and Legare (5,035,094) in view of Adell (1,911,101).
Regarding claim 2, the combination of Johnson and Legare teaches the jack screw system of claim 1. Johnson further discloses wherein the outer collar 12 comprises a gear (pg1 line54; “gear”) which can engage with an engaging gear 13 (pg1 line58) and a rotation rod 14 (pg1 line58). However, Johnson does not explicitly disclose the engaging gear perpendicular to the outer collar and the rotation rod (i.e. the gear and the engaging gear perpendicular to each other). 
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an engaging gear be perpendicular to the gear because Applicant has not disclosed that 90 degree angle provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Johnson’s jack screw system, and applicant's invention, to perform equally well with either angles because both angles would perform the same function of enabling the gear and the engaging gear to work together. Therefore, it would have been prima facie obvious to modify Johnson to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Johnson. Also, Adell (‘101) teaches a use of two gears 16,19 (pg1 lines67-70; figs1 and 4) engaging perpendicular to each other (figs1 and 4) for a jack screw system (fig1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to have two gears perpendicular to each other, as taught by Adell, for the purpose of engaging two gears at a desired angle.

Claim(s) 5-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Johnson (1,541,577) and Legare (5,035,094) in view of Jussila (US 2016/0304329 A1).
Regarding claim 5, the combination of Johnson and Legare teaches the jack screw system of claim 1 however does not explicitly disclose that that jack screw system is controlled by a control panel. It is noted that Johnson disclose that the jack screw system is manually controlled. Jussila (‘329) teaches that it is known to use a control panel for controlling a jack system (para[0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a control panel, as taught by Jussila, for the purpose of automatically controlling the jack system. It is also noted that it has been held that  broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (MPEP 2144.04 B. III).
Regarding claim 6, Johnson (‘577) discloses a jack screw comprising: 
an upper jack screw 15,22 (pg1 lines61-70) further comprising a solid interior (a combination of the element 22 and the element 15; when the element 15 is fixedly inserted into the element 22) which extends outwardly at an upper jack screw distal end (lower end), a plurality of upper jack screw teeth (fig1), and a cap 16 (pg1 line67; fig2) at an upper jack screw proximal end (an upper end);
a middle jack screw 11 (pg1 line51) further comprising a plurality of interior middle jack screw teeth (fig1, pg1 lines51-52, “internally … threaded”) which engage with the upper jack screw teeth (pg1 lines60-63), a plurality of exterior middle jack screw teeth (fig1, pg1 lines51-52, “externally threaded”), an upper collar (an uppermost part of the interior middle jack screw teeth) at a middle jack screw proximal end (an upper end), and an outer collar 12 (pg1 line54; fig1) at the middle jack screw proximal end; and
a lower jack screw 10 (pg1 line48) further comprising a base (fig1) at a lower jack screw distal end (a lower end), a plurality of lower jack screw teeth (pg1 line50; “internal screw thread”) positioned along a lower jack screw interior (fig1) which engage with exterior middle jack screw teeth (fig1).
However, Johnson does not explicitly disclose a use of a T-shaped lower collar at a middle jack screw distal end, and a uniformly thick circumferentially portion extending inwardly at a lower jack screw proximal end, and that the jack screw is used as a part of a furniture to raise and lower a piece of furniture.
As seen in figs 1-2, Legare (‘094) teaches a use of an upper jack screw 14 (col.5 line1; figs1-2), a middle jack screw 12 (col.5 line1; figs1-2) comprising a T-shaped lower collar 34 (col.5 lines6-8) extending outwardly at a middle jack screw distal end (a lower end, figs1-2), and a lower jack screw 10 (col.4 line61) comprising a uniformly thick circumferentially portion 18 (col.4 lines62-63) extending inwardly at a lower jack screw proximal end (an upper end) which engages with the T-shaped lower collar 34 of the middle jack screw 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a T-shaped lower collar and a uniformly thick circumferentially portion, as taught by Legare, for the purpose of limiting a range of how much a middle jack screw can extend (the middle jack screw cannot extend further when an upper surface of the T-shaped lower collar of the middle jack screw contacts the lower surface of the uniformly thick circumferentially portion).
Jussila (‘329) teaches a system for raising and lowering a piece of furniture (fig1; abstract) comprising at least one jack screw (para[0010], “at least two threaded telescopic mechanisms”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a jack screw to be used to raise and lower a piece of furniture, as taught by Jussila, as to work as a lifting mechanism.
Regarding claim 9, the combination of Johnson, Legare, and Jussila teaches the system of claim 6. Johnson further discloses wherein the jack screw system is telescopic (fig1).
Regarding claim 10, the combination of Johnson, Legare, and Jussila teaches the system of claim 6. Jussila (‘329) further teaches that it is known to use a control panel for controlling a jack system (para[0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a control panel, as further taught by Jussila, for the purpose of automatically controlling the jack system. 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson (1,541,577), Legare (5,035,094), and Jussila (US 2016/0304329 A1) in view of Adell (1,911,101).
Regarding claim 7, the combination of Johnson, Legare, and Jussila teaches the system of claim 6. Johnson further discloses wherein the outer collar 12 comprises a gear (pg1 line54; “gear”) which can engage with an engaging gear 13 (pg1 line58) and a rotation rod 14 (pg1 line58). However, Johnson does not explicitly disclose the engaging gear perpendicular to the outer collar and the rotation rod (i.e. the gear and the engaging gear perpendicular to each other). 
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an engaging gear be perpendicular to the gear because Applicant has not disclosed that 90 degree angle provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Johnson’s jack screw system, and applicant's invention, to perform equally well with either angles because both angles would perform the same function of enabling the gear and the engaging gear to work together. Therefore, it would have been prima facie obvious to modify Johnson to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Johnson. Also, Adell (‘101) teaches a use of two gears 16,19 (pg1 lines67-70; figs1 and 4) engaging perpendicular to each other (figs1 and 4) for a jack screw system (fig1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to have two gears perpendicular to each other, as taught by Adell, for the purpose of engaging two gears at a desired angle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6-7 have been considered but are moot because of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723